Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-14-00028-CV

                                 Carmelita RILEY and Anthony Pena,
                                             Appellants

                                            v.
   Lizette TORRES, Paula Pueblitz, San Juanita Valdez and Puig Management and Rentals
Lizette TORRES, Paula Pueblitz, San Juanita Valdez and Puig Management and Rentals LLC.,
                                        Appellees

                      From the 341st Judicial District Court, Webb County, Texas
                                Trial Court No. 2012CVF001192-D3
                         Honorable Rebecca Ramirez Palomo, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 5, 2014

DISMISSED

           Texas Rule of Appellate Procedure 5 provides the following:

           A party who is not excused by statute or these rules from paying costs must pay—
           at the time an item is presented for filing—whatever fees are required by statute or
           Supreme Court order. The appellate court may enforce this rule by any order that
           is just.

TEX. R. APP. P. 5.

           Because appellants failed to pay the filing fee in this appeal, on January 29, 2014, we

ordered appellants, on or before February 10, 2014, to either (1) pay the applicable filing fee or (2)

provide written proof to this court that they are excused by statute or these rules from paying the
                                                                                    04-14-00028-CV


filing fee. See TEX. R. APP. P. 20.1 (providing that party who qualifies as indigent under Rule 20

may proceed without advance payment of costs). We warned that if appellants failed to respond

within the time provided, this appeal would be dismissed. See TEX. R. APP. P. 42.3(c).

       Appellants, however, failed to pay the filing fee or provide written proof that they are

excused from paying the filing fee by the date ordered. We, therefore, dismiss this appeal. See id.


                                                 PER CURIAM




                                               -2-